PER CURIAM.
Appellant, defendant and counterclaimant in the lower court, appeals a final decree of divorce from appellee, the plaintiff and counterdefendant below.
The court below, in its final decree, stated:
“THIS CAUSE coming on to be heard upon Plaintiff’s Motion for Final Decree, and the Court having heard the testimony of the parties and their witnesses on April 10 and 11, 1962, at which time hearing was adjourned for a period of ten (10) days to permit the parties to submit such additional information as they desired, or good and sufficient reasons why the time for taking testimony should be extended beyond such ten-day period, and no further testimony having been adduced or reason shown for extending the time for presentation thereof, upon consideration of the pleadings herein and the testimony heretofore taken, the Court finds:”
The appellant argues that the statement in the court’s final decree of the limitation on the time for taking testimony was erroneous and complains that she was not afforded an opportunity to complete her case.
The court granted the appellant a divorce from the appellee, granted custody of the two minor children to the appellee, and, in Paragraph 4 of the decree, retained jurisdiction of the cause for the following purposes :
“a. Taxation of costs.
“b. Determination of reasonable attorneys’ fees.
“c. Further consideration of the question of alimony.
“d. Consideration of any application hereafter made by the Defendant, FLORENCE R. CURRIER, for change of custody of and reasonable rights of visitation by and with the minor children of the parties, or either.
“e. The entry of any other or additional orders which may be required in the best interests of the minor children involved, relating to their support, care, custody and control.”
In view of the court’s decree stating that the court had heard the testimony of the parties and witnesses and had allowed a period of 10 days to permit the parties to submit additional information and *743stating that appellant had not submitted good and sufficient reasons why the time for taking testimony should be extended beyond such 10 day period and since no further testimony had been adduced or request made therefor, appellant bore the burden of demonstrating that the statements in the decree were erroneous. We cannot find in this record any reasons for reversal of the trial judge.
We, therefore, affirm the lower court without prejudice to the appellant to apply to the trial court for consideration of the matters reserved in the decree hereinbefore set forth.
ALLEN, Acting C. J., SMITH, J., and SANDLER, HARRY N., Associate Judge, concur.